JONES, Circuit Judge.,
dissenting.
I agree with the majority’s holding that the government must prove that the accused engaged in some objective behavior that placed the victim in reasonable apprehension of immediate bodily harm in order to support a conviction for simple assault. However, I do not agree with its conclusion that the government has met this burden in the instant case.
At trial, the government introduced evidence that Beatrix McKinney (“Mrs. McKinney” or “McKinney”) and Joyce Straight (“Mrs. Straight” or “Straight”) engaged in a lengthy argument at the Ft. Riley Stables on June 11, 1999. At the conclusion of the argument, Mrs. McKinney went to put grain in her horse’s bin, and Mrs. Straight walked toward her car. While McKinney was attending to her horse, she said “Nothing better happen to my horse” and Straight said “Same with mine.” As Straight got into her car, McKinney started toward her own car. On her way there, she allegedly threatened Straight saying, “I’ll kill you, you fucking bitch.” Record, vol. 1, at 12.1 Mrs. McKinney did not make any threatening gestures or give any other indication that she intended to physically harm Mrs. Straight. She simply walked to her car, got in, and drove away in the opposite direction.
Despite these facts, Mrs. Straight testified that she feared that Mrs. McKinney would ram her with her car because Mrs. McKinney had come close to hitting her car on a previous occasion. As proof of Mrs. Straight’s fear, the government introduced evidence that Straight called 911 and refused to get out of her car until the police arrived. In addition, Straight subsequently hired an attorney and obtained a restraining order to keep the defendant away from her.
While this evidence clearly supports a finding that Mrs. Straight was scared of Mrs. McKinney, a showing of fear is not sufficient to support a conviction for simple assault. As the majority opinion correctly notes, the government must show that Mrs. McKinney engaged in objective behavior which placed Mrs. Straight in “reasonable apprehension of immediate bodily harm.” Maj. Op. at 810-11 (citing United States v. Calderon, 655 F.2d 1037, 1038 (10th Cir .1981) (emphasis added)). In this case, the government has not met that burden. It is undisputed that when Mrs. McKinney allegedly uttered her threat she was walking toward her car and that Mrs. *813Straight was already in her car. Given these circumstances it is clear that Mrs. McKinney did not pose a threat of immediate harm to Mrs. Straight. If Mrs. Straight believed that Mrs. McKinney was walking toward her car with the intent of ramming her, she could have easily evaded this threat by driving away.
Although the majority notes that a defendant cannot be convicted solely for threatening to kill someone, it appears that is exactly what has happened. After allegedly threatening Mrs. Straight, Mrs. McKinney walked to her car and drove away. This was an act of withdrawal, and not a menacing move. However, while it is clear that McKinney’s exit was intended to put an end to an unpleasant episode, her retreat has been manipulated to support a conviction for simple assault.2 I cannot support this result. Accordingly, I respectfully dissent.
ORDER
In order to correct a clerical error we recall our mandate issued on July 12, 2001. The order and judgment filed on June 20, 2001 is amended to include Judge Nathaniel R. Jones’s dissent. The amended order and judgment shall be filed as of the date of this order.

. At that point, she was approximately 50 feet from Mrs. Straight. On cross examination, Mrs. Straight was asked where Mrs.. McKinney was when she threatened her. She replied that the distance was approximately the same as the distance from where she was sitting to the opposite wall of the courtroom. Record, vol. 1, at 22. This distance was estimated at 50 feet. Id at 26.


. One way to avoid this baffling result in the future would be to heed the commentators’ admonition that the crime of criminal assault includes "an actual intention to cause appre- • hension.” See W. LaFave & A Scott, Criminal Law § 7.16, at 316 (1986)(One cannot “commit a criminal assault by negligently or even recklessly or illegally acting in such a way (as with a gun or a car) as to cause another person to become apprehensive of being struck. There must be an actual intention to cause apprehension____”)(citing Model Penal Code § 211.1, cmt. at 177-78 (1980)(defining simple assault as "an intentional subjection of another to reasonable apprehension of receiving a battery”)(emphasis added).